Exhibit Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re:Wincroft, Inc. Ladies and Gentleman, We were previously the principal accountants for Wincroft, Inc.(the “Company”) and have issued our report dated July 1, 2008 on the audited financial statements of the Company as of March 31, 2008 and 2007.We have read and agree with the statements contained in Item 4.01 of Form 8-K of Wincroft, Inc. regarding changes in and disagreements with its principal accountants. October 21, 2008 Denver, Colorado /s/ Comiskey & Company PROFESSIONAL CORPORATION
